Citation Nr: 0103251	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  98-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971.  By rating action dated in December 1995, the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
post-traumatic stress disorder and a permanent and total 
disability rating for pension purposes.  The veteran appealed 
from those decisions.  In September 1996 the veteran 
testified at a hearing at the regional office before a 
hearing officer.  In a September 1997 rating action a 
permanent and total disability rating for pension purposes 
was granted effective from September 5, 1995, date of receipt 
of the claim.  In a November 1998 rating action service 
connection was granted for post-traumatic stress disorder, 
effective September 5, 1995, and the condition was rated 
10 percent disabling effective from that date.  The veteran 
appealed for a higher rating for the post-traumatic stress 
disorder.  

The record reflects that the veteran was scheduled for 
hearings at the regional office in July and October 1998; 
however, he failed to report for the hearings.  The record 
does not indicate that the veteran had good cause for his 
failure to report for the second hearing.  Thus, his request 
for a hearing is considered to have been withdrawn.  
38 C.F.R. § 20.702(d).  


REMAND

The veteran was hospitalized by the VA during August and 
September 1996 for alcohol and drug dependency and a 
personality disorder.  During a September 1996 regional 
office hearing, he testified that he had no social life at 
all.  He stated that he had depression and nightmares and 
flashbacks.  He went off by himself constantly.  He also 
acknowledged a history of drug and alcohol usage.  

The regional office later received a May 1993 report by Ruth 
M. Haude, Ph.D., a clinical psychologist, reflecting 
diagnoses of borderline intellectual functioning, schizoid 
personality disorder and borderline personality disorder.  
The veteran was reported to be homeless.  A Global Assessment 
of Functioning (GAF) score of 50 was assigned.  

The regional office also received a report by John S. Quinn, 
Ph.D., a psychologist, who examined the veteran in November 
1996.  The veteran stated that his inability to work was due 
to flashbacks that he had had since 1969.  Various findings 
were recorded on mental status examination including a 
constricted affect.  The veteran cited various symptoms of 
depression.  He also reported anxiety.  The diagnoses 
included major depression, reading disorder, alcohol and drug 
abuse, and post-traumatic stress disorder.  The GAF score was 
45.  Dr. Quinn commented that the veteran's ability to relate 
to others was poor and that he had only one friend.  

The veteran was afforded a VA psychiatric examination in 
December 1996.  He stated that after his discharge from the 
Navy in 1971 he had worked as a grinder at a corporation 
until 1985 and he worked at a construction job from 1987 
until 1992.  He left that job because of fights and arguments 
with his boss.  He had had multiple psychiatric admissions at 
the VA medical center for depression and drug and alcohol 
usage.  He reported multiple suicide attempts by drug 
overdose.  He had reportedly been sober since August 1996.  

The veteran complained of flashbacks and nightmares about his 
service experiences.  He reported difficulty falling asleep 
and maintaining sleep.  He had a lack of energy, a lack of 
interest in doing things and inability to concentrate.  He 
was cranky with a short temper and did not have any more 
friends because he was too snappy.  He felt as if someone was 
coming after him but the feeling was getting better since he 
had stopped using drugs.  The diagnoses included major 
depressive episodes with a history of drug and alcohol use in 
early remission.  Post-traumatic stress disorder was to be 
ruled out.  The GAF score was 50. 

The veteran was afforded a VA general medical examination in 
December 1996.  The diagnoses included residuals of an injury 
to the left knee, arthritis of the lumbosacral spine, and a 
history of a myocardial infarction with atypical chest pain.  

A VA psychological assessment, dated in March 1997, reflected 
that the veteran complained of depression and nightmares.  
Psychological test results were typical of veterans diagnosed 
with post-traumatic stress disorder.  It was noted that his 
long history of drug and alcohol abuse contributed to his 
dysfunctional adaptation.  The diagnoses were major 
depression, post-traumatic stress disorder, substance abuse 
and borderline personality disorder.  The GAF score was 55.  

The veteran was hospitalized at a VA medical center during 
January and February 1998 for alcohol and drug dependency, a 
borderline personality disorder, and chronic chest pain.  He 
was discharged to the VA domiciliary in February where he 
remained until March 1998.  The final diagnoses at the 
domiciliary included post-traumatic stress disorder, alcohol 
and drug dependency, and a personality disorder.  The veteran 
was noted to be homeless.  The GAF score was 45.

The veteran was scheduled for a VA psychiatric examination in 
November 1998 but failed to report for the examination.

In July 1999 the regional office received a number of medical 
records from the Social Security Administration including the 
May 1993 report by Dr. Haude and the November 1996 
examination by Dr. Quinn.  The records from the Social 
Security Administration reflect that the veteran was found to 
be disabled as of December 1992 due to personality disorders 
and borderline intellectual functioning.  

The regional office later received a report of the veteran's 
VA hospitalization from December 1998 to March 1999 when 
diagnoses were made including alcohol and drug dependency, 
post-traumatic stress disorder and borderline personality 
disorder.  The GAF score was 45.  The veteran was reported to 
be unemployed and homeless.

The veteran's accredited representative has argued that, 
although the veteran failed to report for the VA psychiatric 
examination in November 1998, the records indicate that he 
spent most of that year either hospitalized, in the VA 
domiciliary or homeless.  The representative indicates that 
he may not have received the notification to report for the 
examination.  The representative has requested that the case 
be remanded to afford the veteran another opportunity for a 
VA examination.  

The VA has a duty to assist a veteran with regard to his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, __ (2000), (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  On the basis of the present 
record, the Board believes that additional information would 
be desirable and the case is REMANDED for the following 
action:

1.  The regional office should contact 
the VA Medical Center, Brecksville, and 
ask that that facility provide copies of 
any inpatient or outpatient treatment 
records of the veteran since March 1999.  
Any such records obtained should be 
included with the claims file.

2.  The veteran should be scheduled for a 
special VA psychiatric examination in 
order to determine the current nature and 
severity of his service-connected 
post-traumatic stress disorder.  To the 
extent possible, the examiner should 
differentiate between those symptoms 
arising from the veteran's other noted 
psychiatric disorders, (including his 
alcohol and drug dependency, his major 
depression, his personality disorders and 
his deficiencies of intellectual 
functioning) and the post-traumatic 
stress disorder.  All indicated special 
studies should be conducted.  If the 
veteran is still using alcohol and drugs, 
the examiner should express an opinion as 
to whether such usage has been caused by 
or is related to the veteran's service-
connected post-traumatic stress disorder.  
The claims file is to be made available 
to the examiner for review.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




